NOTICE OF ALLOWABILITY
Terminal Disclaimer
The terminal disclaimer filed on 22 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,567,848 and US Patent 10,271,107 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Prior Art fails to explicitly disclose, teach, or suggest all of the limitations of the claimed invention. The Prior Art fails to sufficiently disclose an advertisement crediting system that compares identification and timing information from two monitored data feeds to identify final distributor codes within the monitored feeds and looking up lineup data to identify an original distributor code associated with the final distributor code and to thereafter adjust a duration value associated with a first media in the lineup data based on the duration of a commercial corresponding to the identification and timing information from the monitored data feeds as required by the claimed limitations. As such, the Claims are deemed to be allowable over the Prior Art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WILLIAM J KIM/Primary Examiner, Art Unit 2421